On the Merits.
The National Bank of Commerce instituted this suit upon a promissory note for $1,500, against the Lone Star Milling Company as maker and Oakes and Witt as indorsers. Heretofore, on January 19, 1912, upon motion, this court ordered the statement of facts to be stricken out, and has overruled the motion for rehearing on such order. There being no statement of facts in the record and no findings of fact, none of the assignments of error can be considered.
We have inspected the record for the purpose of ascertaining if it contains any fundamental errors requiring a reversal. Having failed to find any fundamental errors, the judgment of the trial court is affirmed.